Citation Nr: 1506828	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for left hip disability, to include as secondary to the lumbar spine disability.  

5.  Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1978, December 2001 to November 2002, and March 2003 to March 2004, with additional active service prior to December 2001 and additional service in the National Guard.   

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's hypertension was manifested to a compensable degree within one year of his discharge from service.  

2.  The Veteran's psoriasis was aggravated by active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in letters mailed in July 2010 and March 2011.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training. 
38 U.S.C.A. §§ 101, 106, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2014).  

Treatment records dated during active service reveal diastolic blood pressure readings above 90 mm in January 2002 and May and August 2003.  

Non-service records reveal a diagnosis of hypertension in October 2004.  At that time, the Veteran was prescribed medication to control the hypertension.  The evidence indicates that the Veteran still takes medication to control his hypertension.  

The evidence establishes the presence of hypertension to a degree of 10 percent (as shown by the prescription of medication for control) within one year from the date of termination of active service in March 2004.  There is no probative evidence to rebut the presumption that the hypertension began in service.  In this regard, the Board notes that although a September 2010 VA examiner provided a negative nexus opinion, the examiner did not discuss the elevated blood pressure readings during service and appeared to base the opinion solely on the lack of an in-service diagnosis.  The Board finds the opinion is not adequate and is thus not probative.  Accordingly, the Board finds service connection is warranted for hypertension.  

Psoriasis

The Veteran contends that his psoriasis began during service, in 1978 and that it increased in severity during his active service from 2003 to 2004.  

A February 1982 private treatment record reveals the Veteran's history of breaking out in "severely itching plaques" all over his body a "few weeks" before.  The Veteran reported that his father had a long history of psoriasis and indicated that he believed he might be developing psoriasis.  After examination, the Veteran was diagnosed with acute generalized psoriasis.  Subsequent records reveal continued treatment for psoriasis, to include during reported flare-ups, from February to April 1982, October 1986, March 1988 to November 1989, August 1997 to June 2000, and January 2005, forward.   

In August 2013, a dermatologist, who treated the Veteran prior to June 2000 and from January 2005, provided an opinion that it was "more likely than not" that the Veteran's psoriasis was aggravated by his deployment in 2003.  The dermatologist explained that after returning from the deployment, the Veteran needed to be put on biologic drugs for his psoriasis.  The dermatologist added that the Veteran reported that he did not have "much problem" with the psoriasis prior to the deployment.  

The Board finds the Veteran's history of a permanent increase in the severity of his symptoms is credible and consistent with the medical evidence, which demonstrates the prescription of a new medication in January 2005.  Thus, the Board finds the history is probative, and the dermatologist's opinion, based in part on the Veteran's probative history of an increase of symptoms during active service, is also probative.  

In light of this evidence, and resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for psoriasis.  


ORDER

Service connection for hypertension is granted.

Service connection for psoriasis is granted.  


REMAND

The record contains the Veteran's assertions of right hand symptoms during and since service and medical evidence documenting abnormal findings respective to the right hand during active service.  Although an examination was provided, the opinion provided by the examiner is not adequate:  the examiner did not address the Veteran's history of current symptoms involving the right hand.  Thus, another examination with opinion is needed.  

The record documents complaints of radicular hip pain and leg pain during active service.  The Veteran contends that these in-service complaints are indicative of the onset of the lumbar spine disability.  The Veteran is currently diagnosed with a lumbar spine disability that is associated with radicular pain.  In light of the current diagnosis, a VA examination with opinion is needed to determine whether the lumbar spine disability is related to service.  

The Veteran has alleged that his left hip disability is secondary to his lumbar spine disability.  The Board finds the left hip claim cannot be finally decided until the lumbar spine issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain the Veteran's service personnel records.

2.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims. 

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's lumbar spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the lumbar spine disability originated during a period of active service or is otherwise etiologically related to the Veteran's active service.

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's right hand complaints.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must state whether the Veteran has disability involving the right fingers.  For any diagnosed disability, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disability originated during a period of active service or is otherwise etiologically related to the Veteran's active service.

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other indicated development.  

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


